                  1                                                            JS-6
                  2
                  3
                  4
                  5
                  6
                  7
L L P




                  8
                                       UNITED STATES DISTRICT COURT
                  9
F L E X N E R




                          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                  10
                  11
                     EHM PRODUCTIONS INC., dba       Case No. 2:18-CV-00369 AB (JCx)
                  12 TMZ,
S C H I L L E R




                                                     AMENDED [PROPOSED]
                  13           Petitioner,           JUDGMENT CONFIRMING
                                                     ARBITRATION AWARD
                  14      v.
                                                     Hon. André Birotte Jr.
                  15 STARLINE TOURS OF
                     HOLLYWOOD, INC.,
B O I E S




                  16
                              Respondent.
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                     JUDGMENT CONFIRMING ARBITRATION AWARD
                   1        This Court, having granted the Amended Petition to Confirm Arbitration
                   2 Award filed by Petitioner EHM Productions Inc., dba TMZ (“Petitioner”) against
                   3 Respondent Starline Tours of Hollywood, Inc. (“Respondent”), hereby enters
                   4 judgment as follows:
                   5        IT IS HEREBY ADJUDGED, ORDERED, AND DECREED that:
                   6        1.    Petitioner is granted judgment against Respondent in the amount of
                   7              USD $296,070.31, and $54,671.61 interest at the statutory rate (per
L L P




                   8              California Code of Civil Procedure § 685.010 of 10 percent per annum)
                   9              accruing from the date of the issuance of the Final Award on
F L E X N E R




                  10              November 6, 2017 through September 11, 2019, plus $81.12 per day
                  11              for each day after September 11, 2019 until this Judgment is entered.
                  12        2.    Petitioner is further granted post-judgment interest from the date of
S C H I L L E R




                  13              judgment until the date of satisfaction of the Judgment in its entirety.
                  14        3.    This Court retains jurisdiction for further proceedings as necessary to
                  15              seek enforcement of this Judgment and for either party to pursue relief
B O I E S




                  16              as may be required, including but not limited to any fees owing related
                  17              to the enforcement of the Arbitration Award.
                  18
                  19 IT IS SO ORDERED.
                  20
                  21 DATED: October 18, 2019
                  22
                  23
                                                             Honorable André Birotte Jr.
                  24
                                                             United States District Court Judge
                  25
                  26
                  27
                  28

                                                               -1-
                                             AMENDED [PROPOSED] JUDGMENT CONFIRMING ARBITRATION AWARD
